            2:18-cv-02161-SEM-EIL # 58                    Page 1 of 3                                         E-FILED
                                                             Tuesday, 11 June, 2019 04:08:54 PM
                                                                   Clerk, U.S. District Court, ILCD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION
_________________________________________
                                                                    )
MARIA OFELIA HINOJOSA; FRANCISCO )
HINOJOSA; MARIA DOLORES                      )
RODRIGUEZ, individually and as next friend )
of D.R.1, F.R. and J.A.R.; GLORIA ANGELICA )
RODRIGUEZ; DAVID RODRIGUEZ                   )
YOLANDA SALAZAR; ENRIQUE SALAZAR; )
ERNESTO BETANCOURT; BLANCA                   )
VALENCIA, individually and as next friend of )
S.V. and Y.V.; and MARIA JOSE VALENCIA )
                                             )
               Plaintiffs,                   )
                                             )                              Civil Action No. 18-cv-02161
       v.                                    )
                                             )                              JURY TRIAL DEMANDED
GOLDEN MEADOWS, LLC; J & S                   )
AGRICULTURE CREW, LLC; CENTRAL               )
ILLINOIS PRODUCTION, LLC; SONIA              )
MUÑOZ, individually; and JUAN MUÑOZ,         )
individually                                 )
                                             )
               Defendants.                   )
_________________________________________                           )



                   MOTION FOR LEAVE TO WITHDRAW APPEARANCE
           NOW COMES attorney, Yolanda Carrillo, and moves this Court for an order

allowing her to withdraw as attorney for all of the Plaintiffs and states as follows:
           1.        Attorney Yolanda Carrillo is employed by LAF (the Legal Assistance

Foundation).

           2.        LAF was retained to represent the Plaintiffs in the above-captioned matter.

           3.        Attorney Yolanda Carrillo has severed her employment relationship with

LAF effective June 14, 2019 but the firm continues to represent the Plaintiffs in the above

captioned matter.

           4.        Attorney Carlos Cisneros Vilchis will continue to represent all the

1
    In accordance with Fed. R. Civ. P. 5.2, the Plaintiffs who are minors are identified by their initials.


                                                          1
        2:18-cv-02161-SEM-EIL # 58           Page 2 of 3



Plaintiffs on behalf of LAF.

       WHEREFORE, Yolanda Carrillo requests that the Court enter an Order

permitting her to withdraw her appearance.

Dated June 11, 2019


                                                   Respectfully submitted,


                                                   Yolanda Carrillo
                                                   Attorney for Plaintiffs

                                                   Yolanda Carrillo (ARDC #6305590)
                                                   LAF
                                                   120 South LaSalle Street, Suite 900
                                                   Chicago, Illinois 60603
                                                   (312) 229-6363




                                             2
        2:18-cv-02161-SEM-EIL # 58           Page 3 of 3


                            CERTIFICATE OF SERVICE
        The undersigned attorney certifies that she filed the foregoing upon the persons
listed below by electronic means, by filing the same using the court’s CM/ECF system
which will send notification to the following attorneys:
                                   Matthew E. Peek
                             Erwin, Martinkus & Cole, Ltd.
                                411 W. University Ave.
                                 Champaign, IL 61820
                             Matthew.peek@erwinlaw.com

                                    Lorna K. Geiler
                        Meyer Capel, A Professional Corporation
                                306 West Church Street
                                    P. O. Box 6750
                              Champaign, IL 61826-6750
                               lgeiler@meyercapel.com



Dated: June 11, 2019

                                                     Respectfully submitted,

                                                     /s/ Yolanda Carrillo

                                                     Attorney for Plaintiffs
                                                     Yolanda Carrillo
                                                     LAF
                                                     120 South LaSalle Street, Suite 900
                                                     Chicago, IL 60603
                                                     312-229-6363




                                             3
